DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species I in the reply filed on February 3, 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01).  The requirement is still deemed proper and is therefore made FINAL.  Claims 5-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 1–4 and 7–8 are examined in this Office action. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 3, 2020, and April 5, 2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 7, the limitation “the first electrode” in lines 1–2 renders the claim indefinite, because there is a lack of antecedent basis in the claims. It is unclear and confusing which of the plurality of first electrodes this refers to. For purposes of examination, Examiner is reading this limitation as “the plurality of first electrodes”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1–4 and 7–8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (U.S. Pub. No. 2019/0115411).
Regarding claim 1, Park et al. teaches a display device comprising: a display region (e.g., Fig. 3, DA, ¶ [0040]) including a plurality of pixels (e.g., Fig. 3, PXL, ¶ [0040]); a plurality of first electrodes (Figs. 6 and 7, TE1, ¶ [0085]) formed by a first layer (e.g., Figs. 8 and 10, second conductive layer, ¶ [0088]), and aligned in a first direction (Figs. 6 and 7, left/right) above the display region; a plurality of second electrodes (Figs. 6 and 7, TE2, ¶ [0086]) formed by the first layer, and aligned in a second direction (Figs. 6 and 7, up/down) intersecting the first direction; a connection wiring (Figs. 7 and 8, CNP1, ¶ [0085]) formed by a second layer (Figs. 8 and 10, combined first conductive layer/IL1/LBL, ¶¶ [0055] & [0088]), and electrically connecting each of the plurality of first electrodes respectively (¶ [0085]); an insulating layer (Figs. 8 and 10, IL2, ¶ [0088]) separating the first layer and the second layer; and a light shielding layer (e.g., Fig. 13, LBP, ¶ [0150]) located at a different position to the connection wiring (Fig. 13) and overlapping a space between the plurality of first electrodes and the plurality of second electrodes in the first layer, in a plan view (Fig. 13).
Regarding claim 2, Park et al. teaches a display device wherein the light shielding layer (e.g., Fig. 13, LBP, ¶ [0150]) is arranged in the second layer (Figs. 8 and 10, combined first conductive layer/IL1/LBL, ¶¶ [0055] & [0088]).
Regarding claim 3, Park et al. teaches a display device wherein end parts of the light shielding layer (e.g., Fig. 13, LBP, ¶ [0150]) overlap end parts of the plurality of first electrodes (Figs. 6 and 7, TE1, ¶ [0085]) and the plurality of second electrodes (Figs. 6 and 7, TE2, ¶ [0086]) in the first layer (e.g., Figs. 8 and 10, second conductive layer, ¶ [0088]).
Regarding claim 4, Park et al. teaches a display device wherein the second layer (Figs. 8 and 10, combined first conductive layer/IL1/LBL, ¶¶ [0055] & [0088]) is located below the first layer (e.g., Figs. 8 and 10, second conductive layer, ¶ [0088]).
Regarding claim 7, Park et al. teaches a display device wherein the first electrode (Figs. 6 and 7, TE1, ¶ [0085]) and the connection wiring (Figs. 7 and 8, CNP1, ¶ [0085]) are electrically connected via an opening part (Fig. 8) arranged in the insulating layer (Figs. 8 and 10, IL2, ¶ [0088]).
Regarding claim 8, Park et al. teaches a display device wherein surfaces of the plurality of first electrodes (Figs. 6 and 7, TE1, ¶ [0085]) and the plurality of second electrodes (Figs. 6 and 7, TE2, ¶ [0086]) and a surface of the connection wiring (Figs. 7 and 8, CNP1, ¶ [0085]) are formed by the same metal material (¶¶ [0091] & [0093]).
Cited Prior Art
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. 
Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B GAUTHIER whose telephone number is (571)270-0373.  The examiner can normally be reached on M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke, can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEVEN B. GAUTHIER
Examiner
Art Unit 2893



/STEVEN B GAUTHIER/Examiner, Art Unit 2893